Citation Nr: 1825918	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.   Entitlement to service connection for bladder cancer or residuals of bladder cancer.

2.   Entitlement to service connection for a condition of the right kidney (claimed as a cyst on the right kidney) and a condition of the liver (claimed as a cyst on the liver).

3.   Entitlement to service connection for a lung condition, claimed as a nodule of the right lung.

4.   Entitlement to service connection for anal cancer.

5.   Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for the residuals of bladder cancer, cysts on his right kidney and his liver, a lung condition, anal cancer, and basal cell carcinoma due to exposure to herbicide agents or to contaminated water during his service in Guam and Okinawa, Japan.  The record does not reflect that the Veteran has any conditions that are entitled to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Additionally, the Veteran has not submitted any evidence indicating an association between herbicide agent exposure and the claimed disabilities.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, further development to determine whether he had actual exposure to herbicide agents is not necessary at this time.

The Veteran submitted evidence of pollution in Guam, including a report of a U.S. Environmental Protection Agency study showing toxic chemical dumps in the Anderson Air Force Base dump sites in Guam.  See Web/HTML Documents, 05/01/2014.  This document indicates that cancer, renal dysfunction, and liver dysfunction are diseases that may be associated with exposure to the toxic chemicals found at this site.  The Veteran also submitted evidence showing that his unit was present in Guam.  See Correspondence, 11/25/2015.  However, the evidence is unclear as to whether the Veteran was stationed at Anderson Air Force Base while he was in Guam.  Therefore, further development is required in order to determine whether the Veteran was stationed at Anderson Air Force Base and was exposed to the chemicals noted in the Environmental Protection Agency study.  If it is determined that he was exposed to these chemicals, then examination is needed to determine whether his cancers, cysts, nodules, carcinomas, and the residuals thereof were caused by such exposure.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain the Veteran's service personnel records and take any further action necessary to determine the locations where the Veteran served, including the location of any service in Guam and whether the Veteran had any exposure to the alleged toxic chemicals, to include making a request to the U.S. Joint Services Records Research Center, if deemed appropriate.  

2.   After completion of the above and if it is found that the Veteran was stationed at Anderson Air Force Base and would have been exposed to the chemicals listed in the Environmental Protection Agency study as a result of such service, then schedule the Veteran for a VA examination or examinations of his cancers, cysts, nodules, and carcinomas (to include residuals thereof) with an appropriate examiner to determine the nature and etiology of these conditions.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with this request.

The examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or better probability) that bladder cancer, anal cancer, basal cell carcinoma (to include residuals thereof), a kidney condition (a cyst on the right kidney), a liver condition (a cyst on the liver), or a lung condition (a nodule on the lung), is related to his active duty service or any incident therein, to include any exposure to hazardous chemicals while at Anderson Air Force Base?

The examiner should address the chemicals listed in the report of a U.S. Environmental Protection Agency study showing toxic chemical dumps in the Anderson Air Force Base dump sites in Guam which is contained in the claims file.  See Web/HTML Documents, 05/01/2014.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.   After completing the above and completing any further development suggested by the evidence obtained, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


